Appeal Dismissed and Memorandum Opinion filed October 19, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00068-CV


       UNITED STATES AUTOMOBILE ASSOCIATION AND USAA
           CASUALTY INSURANCE COMPANY, Appellants

                                         V.

          CLEAR VISION WINDSHIELD REPAIR, LLC, Appellee

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-85307


                          MEMORANDUM OPINION

      This appeal is from a judgment signed October 21, 2020. The clerk’s record
was filed February 2, 2021. The court reporter indicated there was no reporter’s
record for this case on June 14, 2021. No brief was filed.
      On August 10, 2021, this court issued an order stating that unless appellants
filed a brief on or before August 16, 2021, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellants filed no brief or other response. Accordingly, we dismiss the
appeal for want of prosecution.



                                  PER CURIAM



Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                        2